Case 18-09130   Doc 868   Filed 06/29/20 Entered 06/29/20 13:00:34   Desc Main
                           Document     Page 1 of 9
Case 18-09130   Doc 868   Filed 06/29/20 Entered 06/29/20 13:00:34   Desc Main
                           Document     Page 2 of 9
Case 18-09130   Doc 868   Filed 06/29/20 Entered 06/29/20 13:00:34   Desc Main
                           Document     Page 3 of 9
Case 18-09130   Doc 868   Filed 06/29/20 Entered 06/29/20 13:00:34   Desc Main
                           Document     Page 4 of 9
Case 18-09130   Doc 868   Filed 06/29/20 Entered 06/29/20 13:00:34   Desc Main
                           Document     Page 5 of 9
Case 18-09130   Doc 868   Filed 06/29/20 Entered 06/29/20 13:00:34   Desc Main
                           Document     Page 6 of 9
Case 18-09130   Doc 868   Filed 06/29/20 Entered 06/29/20 13:00:34   Desc Main
                           Document     Page 7 of 9
Case 18-09130   Doc 868   Filed 06/29/20 Entered 06/29/20 13:00:34   Desc Main
                           Document     Page 8 of 9
Case 18-09130   Doc 868   Filed 06/29/20 Entered 06/29/20 13:00:34   Desc Main
                           Document     Page 9 of 9
